NUMBER 13-18-00125-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


STEVE CHILDERS,                                                         Appellant,

                                         v.

JIMMY YARBOROUGH NILGUY, LLC,                                            Appellee.


                  On appeal from the 105th District Court
                        of Kleberg County, Texas


                       ORDER ABATING APPEAL
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

      This cause is before the Court on appellee’s amended unopposed motion to abate

appeal and refer to mediation. The case was not previously mediated and the parties

believe it would benefit the parties to attempt settlement before proceeding with the

appeal.   The parties are working through the details of mediation and request an

abatement until August 15, 2018.
      The Court, having examined and fully considered the documents on file and the

amended unopposed motion to abate appeal and refer to mediation, is of the opinion that

the motion should be granted. The unopposed motion to abate appeal and refer to

mediation is GRANTED and this appeal is ordered ABATED until August 15, 2018.

      The Court directs appellant to file, on or before August 15, 2018, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.

                                                        PER CURIAM


Delivered and filed the
16th day of July, 2018.




                                            2